Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed 7/06/22 does not comply with 37 CFR 1.321 because:
The terminal disclaimer was not signed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 12-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aug’610 (US 20150216610) in view of Tanaka (US 20110002107) 
 Aug’610 teaches
1. A surgical sponge, comprising: 
a sponge body; and a radiofrequency (RF) tag positioned interior to the sponge body, the tag comprising: 
a radiofrequency (RF) identifier (60) comprising an antenna and an electrically responsive member, 
a base layer having at least one tab projecting from an outer perimeter of the RF identifier (Aug’610, Fig. 9), 
Aug’610 teaches the tag comprising a plastic layer encapsulating the antenna, par. 57; since the tab extends from the main tag body, it would have been obvious that the tab is also of plastic material;
Aug’610 is silent to the base layer comprising a first polymeric film material, a first protective layer having at least one tab projecting from the outer perimeter of the RF identifier and generally aligned with the at least one tab of the base layer, the first protective layer comprising a second polymeric film material; the tabs of the first and second protective layers align with each other, the base and second protective layers are laminated together.
Tanaka discloses a tag comprising a tab and further comprising a base (layer 42 or lower 115), first protective layer (layer 41 or upper 115), second protective layer 116, 112; wherein the base 42,115 and second protective layers are laminated together (Fig. 7, 11, 15, par. 125). Tanaka further discloses that the layers including base are polymeric (Tanaka, par. 125, 129) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tanaka to provide more protection for the electronic component and antenna. 
2.1, wherein the antenna is at least one of an etched metal foil loop antenna and a wound wire loop antenna (Tanaka, Fig. 7, 11, 15, par. 102)
3.1, wherein the electrically responsive member includes at least one of programmable integrated circuit (IC) chip, a capacitor, and a resistor (Aug’610, Fig. 1-9).
4.1, wherein the tab is any size or shape (Aug’610, Fig. 3; Tanaka, Fig. 12-14).
 5.5, wherein the polymeric film material is a flexible tear-resistant film (Tanaka, par. 11, 146).  
6.1, wherein the tag is attached to the sponge body at a location corresponding to the at least one tab of each of the first protective layer and the base layer (Aug’610, Fig. 3, par. 57).  
9.1, wherein the at least one tab of each of the first protective layer and the base layer project radially outward beyond an edge of the sponge body when the tag is attached to the sponge body (Aug’610, Fig. 3, 7: it would have been obvious before the effective filing date of the claimed invention to combine the teachings in Fig. 3 and 7 such that the extended portion of tag comprising EAS identifier 62 to stay on a string beyond the sponge’s edge as seen in Fig. 7 while the remainder of the tag stays within the perimeter of the sponge; furthermore, rearrangement of parts is an obvious expedient unless the claimed arrangement modifies the operation of the sponge; In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
12.1, wherein the one or more polymeric protective film layers are hydrophobic relative to the surgical sponge, the one or more polymeric protective film layers being configured for repelling blood (polymeric films in Tanaka as well as plastics in Aug’610 are known to repel fluid including water; it would have also been obvious to repel blood).  
Re claim 13, see discussion regarding claims above. 
Aug’610 further teaches additional metal foil 70 provided on the base layer for detection by x-ray machine (Aug’610, Fig. 8, par. 54, 70). 
Tanaka teaches that antenna can be formed by etching (Tanaka, par. 102, 106, 154, 241).
Re claim 14-15, 20, see discussion regarding claims above.
Claim(s) 7, 16, 18, 21-26, 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aug’610 (US 20150216610)/Tanaka (US 20110002107) in view of Volpi (US 20080018432)
Re claim 7.6, Aug’610 is silent to wherein the tag is attached to the sponge body by at least one of sewing and heat bonding.  
Volpi teaches it is well known for the tag to sewn or bonded by an adhesive agent to the absorbent material within the interior space (par. 249).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Volpi for securing the tag to the sponge.
10.1, wherein one or more of the base layer and the one or more polymeric protective film layers is made of colored polymeric film for so as to contrast with blood and tissue (Volpi, par. 247: tag can be made to designate color to distinguish from sponge color, thus having a color to distinguish from blood would have been an obvious extension of the teachings)
Re claims 16, 18, 21-26, 28, 30, see discussion regarding claims above.
Claim(s) 8, 17, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aug’610 (US 20150216610)/Tanaka (US 20110002107) in view of Volpi (US 2008/0018432) and Martin (US 20140103116)
Re claim 8.7, Aug’610 is silent to wherein fibers of the surgical sponge are pressed into the polymeric film material that has been heated and partially melted, creating a heat bond between the fibers and the polymeric film material.  
Martin teaches an RFID tag that is attached to a garment by “applying heat and pressure to said heat fusible label to melt said heat activated layer and to fuse said label to said flexible surface” (par. 26, 84-85).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Martin for stronger and more secure attachment.
Re claim 17, 27, see discussion regarding claims above.
Claim(s) 11, 19, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aug’610 (US 20150216610)/Tanaka (US 20110002107) in view of MacFarlane (US 20110090050) and Garner-Richard (US 20140303606)
Re claim 11.1, Aug’610 is silent to wherein the one or more of the polymeric protective film layers is configured to fluoresce when illuminated by a light source at a predetermined wavelength.  
Garner-Richards teaches photo-reactive pigments in the range of 345-375 nm are also added to the vibrantly colored stringer and vibrantly colored tracking tags 200 that is attached to sponge 400 (Fig. 7) to enhance their visual detection under ambient lighting, when illuminated with a spectrum specific light source, and/or viewed through a spectrum-specific transmission filter in the same range of wavelengths (abstract)
MacFarlane teaches it is well known for RFID tags to include fluorescent material to help locating the host object (abstract, par. 26-34)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Garner-Richard and MacFarlane to track and provide an unambiguous indication of the presence and location of surgical objects in the body.
Re claim 19, 29, see discussion regarding claims above.
Remarks
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MAI whose telephone number is (571)272-8283.  The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thien T Mai/
Primary Examiner, Art Unit 2887